—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered December 9, 1991, convicting defendant, after a nonjury trial, of robbery in the first and second degrees, and sentencing him, as a predicate felony offender, to concurrent terms of 6 to 12 years and 4 to 8 years, respectively, unanimously affirmed.
We find no error in the court’s Sandoval procedure, presuming as we do that the court, sitting in its dual capacity as factfinder, exercised objectivity in its consideration of defendant’s criminal record (People v Watson, 162 AD2d 360). Since several of the claims advanced in defendant’s motion to set *380aside the verdict pursuant to CPL 330.30 (1) raised matters not appearing on the face of the record, summary denial of the motion was proper (CPL 330.40 [2] [e] [i]), defendant’s remedy being a motion to vacate the judgment pursuant to CPL 440.10 (1) (h). On this record, there is no basis to find that defendant was denied meaningful representation.
We have examined defendant’s remaining claims and find them to be meritless. Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.